                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 17-20-GF-BMM-JTJ

                 Plaintiff,                          ORDER

       vs.

 RODNEY JOE RUNNING CRANE,

                 Defendant.


      The Court conducted a revocation hearing in this matter on March 28, 2019.

Defendant Rodney Running Crane (Running Crane) admitted that he had violated

the conditions of his supervised release by using marijuana, and by failing to

answer truthfully the questions asked by his probation officer.

      The Court set the sentencing portion of the revocation hearing for 2:00 p.m.

on July 16, 2019. The Court informed the parties that it intended to release

Running Crane pending the hearing on July 16th. The Court further stated that

Running Crane would be subject to the release conditions imposed previously.

      The government urged the Court to impose one additional release condition.

The government stated that Running Crane should be prohibited from having any

contact with Desaray Whitegrass while on release status. Running Crane did not
oppose the government's request.

      Accordingly, IT IS HEREBY ORDERED:

      1.     Running Crane shall be released pending the revocation hearing on

July 16, 2019.

      2.    Running Crane must comply with the release conditions imposed in

the Judgment issued on April 25, 2018. (Doc. 53).

      3.     Running Crane must also comply with the following additional

release condition:

            Running Crane shall have no contact with Desaray
            Whitegrass while on release status.

      DATED this 29th day of March, 2019.




                                                _,.,-
                                    "· -~--..-...<:·-.fohniohnston
                                              /4-/ \____
                                             United States Magistrate Judge




                                         2
